Citation Nr: 0912097	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-38 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service in the Navy from July 1981 to 
December 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  A hearing was held before the 
undersigned at the RO in November 2008.  


FINDINGS OF FACT

There is no medical evidence of bilateral hearing loss as 
defined by VA.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.
38 U.S.C.A §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide. 

In September 2006, the agency of original jurisdiction (AOJ) 
provided the notice then required by 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R.§ 3.159(b) (2008).  Specifically, 
the AOJ notified the Veteran of information and evidence 
necessary to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  This notice included the specific criteria for 
establishing service connection for bilateral hearing loss.  
In addition, the Veteran was provided with a notice of 
effective date and disability rating regulation pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
obtaining medical records, requesting clinical record and 
unit records, providing a VA examination, and the opportunity 
for a personal hearing.  Consequently, the duty to notify and 
assist has been met.


Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R §  3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders, 
such as sensorineural hearing loss, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

At a November 2008 hearing before the Board, the Veteran 
testified that his hearing loss results from noise exposure 
in service.  He stated that he was a "machinist mate 
auxiliary man" on board submarines where he was exposed to 
considerable noise and at times, was not afforded hearing 
protection when in the surrounding area of the generators.  
The Veteran testified that he had been working on submarines 
for fifteen years and was continuously exposed to various 
loud machinery.  He continued to work on submarines in 
civilian life and has been exposed to the same noise levels 
as during service.  See Transcript of Hearing Before the 
Board of Veterans' Appeals, dated November 2008. 

The Veteran stated that he was afforded audiological 
examinations once a year and notice subtle changes in his 
hearing in the beginning.  In December 2006, the Veteran 
underwent a VA audiological examination.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
15
15
LEFT
5
0
15
25
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 in the left ear.

The Veteran stated at his November 2008 hearing that since 
this VA audiological examination, he was unsure whether his 
hearing has not gotten worse, noting that it has not 
improved. 

In any event, as to Veteran's right ear, the VA audiologist 
in December 2006 diagnosed it as "clinically normal" and 
"[within normal limits] per VA standards in the rating 
frequencies."  Therefore, the Board finds service connection 
is not warranted as to the right ear. Id.

As to the left ear, it was diagnosed as "sensorineural" 
loss at a degree of "normal to mild."  The VA audiologist 
opined there was "mild [hearing loss] at 4000 Hz, with 
hearing [within normal limits] otherwise per VA standards in 
the other rating frequencies."  At 4000 Hz, the Veteran's 
measured puretone value was 30 dB in the left ear.  Id.  
Despite this diagnoses of sensorineural hearing loss in the 
left ear, the Board finds service connection is not warranted 
because the evidence does not indicate that the Veteran's 
hearing loss meets the criteria of 38 C.F.R. § 3.385.

The Veteran has not submitted any competent medical evidence 
relating his hearing loss to service, or that he has hearing 
loss as defined by VA.  Although the Board is sympathetic to 
the Veteran's claim, the evidence for the veteran's claim is 
outweighed by the countervailing evidence.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


